Citation Nr: 1234713	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  11-18 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance (A&A).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from January 1941 to December 1945.  He was a prisoner of war (POW) in Germany from December 22, 1944 to May 22, 1945 and was awarded, among other things, a Purple Heart medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The issues of entitlement to increased ratings for posttraumatic stress disorder (PTSD) and ischemic heart disease have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for ischemic heart disease, rated 60 percent disabling; PTSD, rated 30 percent disabling; residuals of frost bite to the bilateral feet, rated 30 percent disabling per foot; right thigh meralgia paresthetica, rated 10 percent disabling; peripheral neuropathy of all four extremities, rated 10 percent disabling for each extremity; muscular rheumatism of the left thigh muscle, rated 0 percent disabling; and residuals of a shrapnel wound to the right wrist, rated 0 percent disabling.

2.  The Veteran's combined disability rating is 90 percent, and total disability based on individual unemployability (TDIU) is in effect as of October 14, 1998. 

3. The Veteran is not blind.

4.  The Veteran is in and out of community living centers, but is not currently a patient in a nursing home. 

5.  The Veteran's service-connected disabilities alone render him unable to care for most of his daily personal needs or to protect himself from the hazards and dangers incident to his daily environment without the assistance of others.


CONCLUSION OF LAW

The criteria for special monthly compensation due to the need for regular aid and attendance are met. 38 U.S.C.A. §§ 1114(l), 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Assist and Notify

The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Special Monthly Compensation for A&A

The Veteran claims that his service-connected disabilities render him unable to take care of himself on a daily basis without the assistance of another person.  Indeed, records show the Veteran has been in and out of assisted living centers because of his medical conditions.  His son submitted statements indicating the family tries to keep the Veteran at home by caring for his medical needs themselves, sometimes with the aid of outside services.

Entitlement to aid and attendance benefits is based on a showing that due to service-connected disability, the claimant is (1) blind, or (2) a patient in a nursing home, or (3) requires the regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life. 38 C.F.R. §§ 3.350, 3.351. 

At the outset, the Board notes that the Veteran is not blind.  Although there is evidence the Veteran has been admitted to assisted living centers in the past, the Veteran is not currently a patient in a nursing home.  

The elements considered in making a determination regarding the third basis for establishing entitlement to aid and attendance benefits include the inability, due to service-connected disability, to perform such tasks as to dress and undress oneself, to maintain ordinary cleanliness, to feed oneself, to attend to the wants of nature, or to have such physical or mental incapacity that the care or assistance on a regular basis of another person to protect the veteran from hazards or dangers incident to his daily environment is necessary. 38 C.F.R. § 3.352(a). 

The Veteran is service connected for numerous significant medical conditions to include heart disease, PTSD, and neurological, muscular and orthopedic impairments of all four of his extremities.  These disabilities are individually rated between 0 percent to 60 percent.  

The Veteran is not 100 percent rated for any one service connected disability.  Rather, the Veteran's combined disability rating is 90 percent and a total disability rating based on individual unemployability has been in effect since October 1998.  The Veteran's representative argues that the Veteran was never afforded VA examinations specifically to ascertain the current severity of each of his disabilities.  Indeed, the Veteran argues he is 100 percent disabled due to his heart disease or, in the alternative, due to his PTSD alone.  These increased rating issues have been referred in the Introduction as they are not properly before the Board here.

As a matter of law, however, the mere fact that the Veteran is not currently 100 percent rated for any one of his service connected disabilities is not dispositive of the claim.  There are many different types of "special monthly compensation."  Under 38 U.S.C.A. 1114(s); 38 C.F.R. § 3.350(i) special monthly compensation is payable where the veteran has a single service-connected disability rated as 100 percent and is permanently housebound by reason of service-connected disability or disabilities. This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.

As indicated above, entitlement to aid and attendance benefits does not require the Veteran to have a single service-connected disability rated 100 percent disabling.  See 38 C.F.R. §§ 3.350, 3.351, 3.352(a) (emphasis added).  The Veteran is not legally precluded from obtaining aid and attendance merely because he does not have a single service-connected disability rated 100 percent disabling.

Rather, the pertinent inquiry here is whether the Veteran's service-connected disabilities alone render him unable to perform such tasks as to dress and undress oneself, to maintain ordinary cleanliness, to feed oneself, to attend to the wants of nature, or to have such physical or mental incapacity that the care or assistance on a regular basis of another person to protect the Veteran from hazards or dangers incident to his daily environment is necessary.  See 38 C.F.R. § 3.352(a).  Resolving all reasonable doubt in favor of the Veteran, the Board concludes his service-connected disabilities do preclude such tasks. 

VA and private treatment records indicate the Veteran is significantly disabled and has been in and out of hospitals and assisted living centers.  The records indicate the Veteran walks with a cane, rolling walker, and, at times, a wheelchair.  The records consistently note the Veteran's inability to leave the house or immediate premises without assistance, and note significant restrictions of taking care of his own daily care.

The Veteran was afforded VA examinations in June 2010, November 2010 and October 2011.  In June 2010, the Veteran was residing in a nursing home, but it was anticipated he would return home soon with assistance.  At that time, the Veteran's most significant diagnoses included high blood pressure, chronic obstructive pulmonary disorder, degenerative disc disease, and gait dysfunction.  The Veteran was found to be able to feed himself, but otherwise needed assistance with other daily tasks, to include preparing meals, bathing, other hygiene needs, medication management, and financial management.  The June 2010 VA examiner noted the Veteran's problems with posture, balance, and walking, mainly due to weakness of the lower extremities.  The examiner also found the Veteran unable to leave his house or immediate premises without assistance.

In November 2010, the VA examiner noted the Veteran was living at a community living center with primary diagnoses including both service-connected and non-service connected disabilities.  Similar to the prior examination, the Veteran was found able to feed himself, but unable to prepare his own meals, and requiring assistance with bathing, hygiene needs, medication and financial management.  The November 2010 VA examiner also noted the Veteran will need home health aide assistance once discharged from the living center.  The examiner further noted the Veteran's inability to leave immediate premises without a responsible adult, significantly due to ambulation impairment.  The Veteran was noted to use a roller walker for short distances, and a wheelchair for longer distances.  According to the report, the Veteran's restrictions and need for constant care appear were noted to be due to a non-service connected gastrointestinal disorder, cognitive impairment, and an inability to leave the house alone.  Of particular note, the examiner found no significant restrictions due to the Veteran's bilateral upper extremities and mild decreased strength of the bilateral lower extremities.  

The Veteran was last afforded a VA examination in October 2011 where the Veteran, at that time, was noted to be at home (versus a nursing home or other assisted living center).  Similar to the other reports, the Veteran was found to be able to feed himself, but unable to prepare his own meals or tend to basic bathing and hygiene needs without assistance.  Although residing at home, the examiner opined the Veteran requires nursing home care.  The 2011 examiner opined that the Veteran's upper extremities do not cause restriction, and his lower extremities require the Veteran to walk with a cane, but otherwise do not cause significant impairment either.  Rather, the examiner found the Veteran's inability to self-care was primarily due to advanced age, poor balance, and non-service-connected gastrointestinal problems.  The Veteran only leaves his house for occasional doctor visits and only with assistance.

In short, the medical evidence indicates the Veteran is unable to care for himself without regular aid and attendance.  The Veteran is confined to his immediate premises without assistance.  He has been in and out of assisted living centers, mainly because of his family's desire and attempt to care for him themselves.  The medical evidence further shows the Veteran is primarily housebound and in need of aid and attendance due to his advanced age, balance problems, and non-service connected gastrointestinal problems.  Some of the medical evidence also shows significant impairment due to his service-connected heart disease.

As indicated above, the Veteran is service connected for several neurological, muscular and orthopedic impairments of all four of his extremities.  It is unclear whether the Veteran's balance and ambulation problems are due solely to his service connected bilateral lower extremity disabilities.  That is, every examiner notes the Veteran's generalized weakness of the lower extremities, balance problems and overall weak motor skills; and every examiner notes these impairments as one of the main factors of his need for constant care.  

Overall, the Board concludes there is compelling evidence indicating the Veteran's reliance on his family and assisted living centers is a combination of both his service-connected disabilities and non-service related factors.  The evidence is at least in equipoise and, therefore, the Board concludes entitlement to special monthly compensation for aid and attendance is warranted.


ORDER

Entitlement to special monthly compensation based on the need for A&A is granted subject to the laws and regulations governing monetary awards.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


